Exhibit 10.1

PARK HOTELS & RESORTS INC. EXECUTIVE SHORT-TERM INCENTIVE PROGRAM

The Park Hotels & Resorts Executive Short-Term Incentive Program (the “STIP”)
was adopted by the Committee, effective February 23, 2017, to set forth the
terms and conditions of the executive short-term incentive program of the
Company, the purpose of which is to incentivize the retention and performance of
certain key executives of the Company through annual cash-based bonus awards.
All cash-based bonus awards hereunder shall be granted under, and in accordance
with, the Company’s 2017 Omnibus Incentive Plan (the “Incentive Plan”) and shall
constitute Other Cash-Based Awards thereunder. Capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Incentive Plan.

 

1. Administration. The STIP shall be administered by the Committee. The
Committee shall have full power and authority to administer and interpret the
STIP and any awards made under the STIP, and its interpretations shall be
conclusive and binding on all persons.

 

2. Participation. Employees of the Company at the Senior Vice President level
and above shall participate in the STIP unless otherwise determined by (i) the
Committee for an employee that would be a Committee Participant (as defined
below) or (ii) the Company’s Chief Executive Officer (the “CEO”) for an employee
that would be an Other Participant (as defined below). Each participating
employee is referred to herein as a “Participant”.

 

3. Target Bonus and Actual Bonus Range. Each fiscal year of the Company, each
Participant shall have a target bonus (the “Target Bonus”). Unless otherwise
determined by the Committee, for each Participant who is a member of the
Company’s Executive Committee or an officer who is subject to Section 16 of the
Exchange Act (collectively, the “Committee Participants”), the Target Bonus
shall be (i) up to 75% of the Participant’s annual base salary for Senior Vice
Presidents (as determined each year by the Committee), (ii) up to 100% of the
Participant’s annual base salary for Executive Vice Presidents (as determined
each year by the Committee) or (iii) 150% of the Participant’s annual base
salary for the CEO in accordance with his Executive Employment Agreement with
the Company, dated April 26, 2016 (the “CEO Employment Agreement”). For each
Participant who is not a Committee Participant (collectively, the “Other
Participants”), the CEO shall determine the Target Bonus in an amount up to 50%
of the Other Participant’s annual base salary.

Each fiscal year of the Company, the actual bonus range that may be earned
hereunder by each Participant shall be (i) determined by the Committee with
respect to Senior Vice Presidents and Executive Vice Presidents who are
Committee Participants, (ii) 75% to 225% of the Participant’s annual base salary
for the CEO in accordance with the CEO Employment Agreement and (iii) determined
by the CEO with respect to Other Participants subject to a maximum for the high
end of the range of 100% of the Other Participant’s annual base salary.

 

4.

Performance Objectives. Annual bonuses under the STIP shall be earned based on
the achievement of both individual and Company performance objectives for each
fiscal year of the Company, as follows: (i) 25% (in the case of Senior Vice
Presidents), 20% (in the case of Executive Vice Presidents) or 10% (in the case
of the CEO) of the annual bonus shall be earned based on the achievement of
individual performance objectives (collectively, the “Individual Objectives”);
and (ii) the remainder of the annual bonus shall be earned based on the
achievement of one or more objective Company performance objectives
(collectively, the “Corporate Objectives”) in an allocation set by the Committee
(or, if no allocation is set, allocated equally). The Individual Objectives
shall be (i) approved by the Committee for the CEO and by the immediate
supervisor for each other Participant (with the CEO having the authority to
revise any Individual



--------------------------------------------------------------------------------

Objectives for Participants for whom the CEO is not the immediate supervisor)
and (ii) scored as between threshold (including whether threshold performance is
met), target and high by the Committee for the CEO and by the immediate
supervisor for each other Participant (with the CEO having the authority to
revise any scoring for Participants for whom the CEO is not the immediate
supervisor). Each Corporate Objective shall be (i) approved by the Committee and
shall be the same for all Participants and (ii) scored as between threshold
(including whether threshold performance is met), target and high by the
Committee as it considers appropriate (with any adjustments determined by the
Committee to account for unforeseen or other circumstances (subject, if
applicable, to Section 7 below)). The Committee may also (but is not required
to) establish a master objective Company performance objective (an “Overall
Corporate Objective”) for any fiscal year, which must be satisfied in order for
any Participant to be eligible to receive an annual bonus under the STIP in
respect of such fiscal year (and the satisfaction thereof shall be scored by the
Committee). If the Committee establishes an Overall Corporate Objective for a
fiscal year, then it shall also establish the maximum bonus amount that may be
earned by each Participant in respect of such fiscal year if and to the extent
the Overall Corporate Objective is satisfied, which maximum bonus amount shall
be no greater than the applicable limit set forth in Section 5(b) of the
Incentive Plan.

Following the completion of each fiscal year of the Company, the Committee shall
reasonably certify in writing whether, and to what extent, the applicable
performance objectives have been achieved before any bonuses may be paid to
Participants, and shall determine, in its discretion, the amount of the annual
bonus, if any, that shall be paid to each Participant in respect of such fiscal
year based on the achievement of the applicable performance objectives (subject,
if applicable, to Section 7 below). The satisfaction of each performance
objective (and the related payment of the bonus award) shall be separately
determined (i.e., they are not contingent on each other unless specifically
determined by the Committee with respect to any Overall Corporate Objective).

 

5.

Payment of Bonuses. Except as provided below, Participants must remain employed
with the Company Group through December 31 of a fiscal year in order to be
eligible to receive an annual bonus under the STIP in respect of such fiscal
year; provided, that, if a Participant’s employment is terminated by the Company
Group for Cause following the end of a fiscal year but prior to the payment of
annual bonuses under the STIP in respect of such fiscal year, then the
Participant shall forfeit his or her right to receive an annual bonus under the
STIP in respect of such fiscal year. If a Participant’s employment with the
Company Group is terminated prior to December 31 of a fiscal year by the Company
Group due to or during the Participant’s Disability or due to the Participant’s
death, then the Participant shall be entitled to receive an amount equal to the
Participant’s Target Bonus for such fiscal year multiplied by a fraction, the
numerator of which is the number of days that have elapsed in such fiscal year
through the date of the Participant’s termination of employment, and the
denominator of which is the total number of days in such fiscal year, which
amount shall be paid to the Participant in a cash lump sum within sixty
(60) days following his or her termination of employment. If a Participant’s
employment with the Company Group is terminated prior to December 31 of a fiscal
year by the Participant due to his or her Retirement (as defined below), then
the Participant shall be entitled to receive an amount equal to the annual bonus
that he or she would have earned for such fiscal year had he or she remained
employed with the Company Group through December 31, based on achievement of the
applicable performance objectives, multiplied by a fraction, the numerator of
which is the number of days that have elapsed in such fiscal year through the
date of the Participant’s termination of employment, and the denominator of
which is the total number of days in such fiscal year, which amount shall be
paid to the Participant at the same time that annual STIP bonuses are paid to
other Participants for such fiscal year. All bonuses under the STIP shall be
paid in a cash lump sum no later than March 15 of the fiscal year following the
fiscal year to which the bonus relates. For purposes of the STIP, the term
“Retirement” shall mean the Participant’s termination of employment, other than
for

 

2



--------------------------------------------------------------------------------

Cause or while grounds for Cause exist, due to the Participant’s death or due to
the Participant’s Disability, following the date on which (i) the Participant
attained the age of 65 years old and (ii) the number of completed years of the
Participant’s employment with (A) Hilton Worldwide Holdings Inc. or any of its
Subsidiaries (other than any member of the Company Group) and (B) any member of
the Company Group is at least 5.

 

6. New Hires and Promotions. For new hires and promotions of individuals that,
in either case, would be Committee Participants, the Committee shall determine
(i) whether or not the individual will participate in the STIP during the year
of hire or promotion, (ii) the applicable Target Bonus and range and
(iii) whether or not the Target Bonus shall be prorated based on the hiring or
promotion date of such individual. For new hires and promotions of individuals
that, in either case, would be Other Participants, the CEO shall determine
(i) whether or not the individual will participate in the STIP during the year
of hire or promotion, (ii) the applicable Target Bonus and range within the
limits set forth in Section 3 and (iii) whether or not the Target Bonus shall be
prorated based on the hiring or promotion date of such individual. All other
terms of the annual bonus shall be as otherwise provided for the applicable
fiscal year as contemplated hereunder.

 

7. Section 162(m). The Committee shall have the authority, at or before the time
of grant of any Other Cash-Based Award hereunder, to designate such award as a
Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, in which case such award shall
be administered and interpreted in accordance with Section 11 of the Incentive
Plan and the applicable requirements of Section 162(m) of the Code.

 

8. Amendment and Termination. The Committee may amend, alter, suspend,
discontinue, or terminate the STIP or any portion thereof at any time; provided,
that any such amendment, alteration, suspension, discontinuance or termination
that would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Other Cash-Based Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant,
holder or beneficiary.

 

9. No Right to Continued Employment. Neither the STIP, its adoption, its
operation, nor any action taken under the STIP shall be construed as giving any
employee the right to be retained or continued in the employ of the Company or
any Affiliates, nor shall it interfere in any way with the right and power of
the Company or any of Affiliates to dismiss or discharge any employee or take
any action that has the effect of terminating any employee’s employment at any
time.

 

10. Governing Law. The STIP shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

 

11. CEO Determinations. Any determination made by the CEO in connection with an
award hereunder (including status as an Other Participant, Target Bonus and
range and new hire/promotion prorations) shall be made in writing (including,
for example, by executing a certificate setting forth such determination).

 

3